Citation Nr: 1121698	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-39 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for intermittent explosive disorder.

2.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant or claimant, served on active duty from July 1997 to March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2006 rating decision granted service connection for intermittent explosive disorder and assigned an initial 10 percent evaluation, effective December 1, 2005.  
The Veteran disagreed with the initial rating assigned.  In October 2007, the RO assigned a higher initial rating of 50 percent for the Veteran's psychiatric disorder, effective for the entire initial rating period from December 1, 2005, the original date of service connection.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the appeal for a higher initial evaluation than 50 percent remained before the Board.

In September 2009 the Board denied the appeal for an initial rating in excess of 50 percent for intermittent explosive disorder.  The Veteran subsequently appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Joint Motion for Remand (JMR), the parties moved the Court to issue an order vacating the Board's September 2009 decision and remanding the issue to the Board for compliance with the instructions in the JMR.  Such an Order was entered in November 2010. 

The April 2009 rating decision denied the Veteran's November 3, 2008 claim for increased rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine and denied TDIU.  The Veteran entered a notice of disagreement through his attorney in July 2009.  A statement of the case was issued in June 2010.  The Veteran subsequently entered a substantive appeal on a VA Form 9 in June 2010. 

The issue of entitlement to special monthly compensation for loss of use a creative organ has been raised by the record (June 2010 letter), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 50 percent for intermittent explosive disorder, entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine, and entitlement to TDIU are REMANDED to the RO.  


REMAND

Pursuant to the JMR, a remand is required to complete further development of the issue of entitlement to an initial rating in excess of 50 percent for intermittent explosive disorder.  The Veteran had reported in April 2008 to his VA clinician, and then again during the September 2008 VA examination for mental disorders, that he had gone to VA vocational rehabilitation that year.  Any vocational rehabilitation documents completed for or by the Veteran may be relevant to the Veteran's various claims, in so much as they may provide evidence regarding the impact his service-connected disabilities upon his the degree of occupational impairment or the ability to obtain or maintain substantially gainful employment; therefore, the RO should obtain them and include them in the record.  

As well, in a June 2009 VA mental health evaluation, the Veteran reported having applied for Social Security disability benefits, that he had been denied, and that he was appealing that determination.  The RO should contact the Social Security Administration to obtain a copy of any disability application and the underlying medical evidence and include that in the record.

The Veteran has reported receiving in-patient psychiatric care at a private hospital in September 2010.  A VA Form 21-4142, date-stamped January 2011, is of record and contains the private hospital's full name and address.  The Veteran's attorney already submitted documents dated September 2010 that appear to be from the local police and a hospital admission summary; however, these do not appear to be complete.  These private records should also be obtained as they may be relevant, having potential bearing on the severity of the Veteran's service-connected intermittent explosive disorder.  

The Veteran has reported his October 2009 VA hospitalization, also for mental health treatment; however, the Board notes the VA treatment reports from that hospitalization are of record.  

In the Veteran's 90-day response letter, the Veteran's attorney reported that the Veteran was afforded a "C&P examination" on April 12, 2011, but did not indicate the type or purpose of the examination.  An April 2011 examination report is not of record.  If review of an April 2011 examination report shows that it has any relevance to the issues of the Veteran's service-connected mental health disorder, lumbar spine disorder, or employability, a copy of the April 12, 2011 VA examination report should be included in the claims file.

Regarding the issues of increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine and TDIU, as the Board has ordered that private treatment reports, VA examinations reports, and VA vocational rehabilitation documents be obtained and included in the claims file, any Board action on these issues would be premature because the requested development may add more relevant evidence to the claims file, in particular with regard to the question of employability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand of these matters is warranted, as well.

Accordingly, the issues of entitlement to an initial rating in excess of 50 percent for intermittent explosive disorder, increased rating in excess of 50 percent for degenerative disc disease of the lumbar spine, and TDIU are REMANDED for the following action:

1.  Obtain the Veteran's complete vocational rehabilitation file from the appropriate VA facility, described by the Veteran as being in Camp Jejune, North Carolina, in May 2008.  Document for the claims file any negative replies.

2.  Contact the Social Security Administration to obtain the Veteran's application for disability benefits and any underlying medical evidence or other documentation supporting the claim.  Document for the claims file any negative replies.  

3.  Obtain all medical records, hospitalization records, and any VA examination reports (including any examination conducted in April 2011) from all appropriate VA medical facilities from July 2010 to the present.  Any negative responses should be documented in the file, and the Veteran should be provided with an opportunity to provide such medical records.

4.  Contact the Veteran and request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if necessary, for all mental health providers, to include any treatment from Cape Fear Valley Health System, 1638 Owen Drive, Fayetteville, North Carolina 28302, for the period from September 2010 to present.  A completed VA Form 21-4142 is date-stamped January 2011 in the claims file.  Document any attempts to obtain such records, to include any negative replies.

5.  Then readjudicate the remanded issues in light of any additional evidence obtained, including entitlement to TDIU.  If one or more of the claims remains denied, send the Veteran and his representative a supplemental statement of the case, and give them an opportunity to respond to it.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




